DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed March 2, 2022, with respect to the rejections under 35 USC 101 and 35 USC 112 have been fully considered and are persuasive, in light of the amendments.  The rejections under 35 USC 101 and 35 USC 112 has been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive, in light of the amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of Leysieffer et al. (US PGPUB 2002/0029070 - previously cited) in view of Schmidt et al. (US PGPUB 2010/0305677).  The new rejection was necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leysieffer et al. (US PGPUB 2002/0029070 - previously cited) in view of Schmidt et al. (US PGPUB 2010/0305677).
Regarding claims 1 and 17, Leysieffer discloses an electrical stimulation system comprising :a. an electrode or electrodes (e.g. Fig. 1) for directly contacting a portion of a middle or inner ear (e.g. paragraph 12); b. a microprocessor disposed in a receiver  operatively connected to the electrode and disposed adjacent or near-adjacent to the electrode (e.g. paragraph 114), wherein the microprocessor sends a first signal to the electrode to cause the electrode to deliver stimulation to a portion of an ear (e.g. paragraph 21); and c. a transmitter comprising a power source operatively connected to the receiver and the electrode disposed in or around the ear (e.g. ABSTRACT); wherein the stimulation delivered by the electrode helps reduce or eliminate tinnitus (e.g. paragraph 21).  However, Leysieffer fails to teach that the electrode is shaped to hook underneath one or more bones of a middle or inner ear to directly contact at least a portion of the middle ear or a round window of the inner ear.
Schmidt teaches it is known to use a c-shaped bone fixation clip adapted to fit over and attach to a bony bridge element in the middle ear of the patient in order to fix an electrode to the bone in the middle ear (e.g. paragraph 6, claim 1). It would have been obvious to one having ordinary skill in the art to modify the device as taught by Leysieffer with the fixation device that was shaped to hook underneat one or more bones of a middle ear as taught by Schmidt, since such a modification would provide the predictable results of securely fixing the electrode at the target location.
Regarding claim 2, Leysieffer in view of Schmidt discloses the claimed invention except for a platinum-iridium ball electrode.  Platinum-iridium ball electrodes are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the electrode as taught by Leysieffer in view of Schmidt with a platinum-iridium ball electrode, since such a modification would provide the predictable results of effectively stimulating the middle ear to treat tinnitus.
Regarding claim 3, Leysieffer discloses the signal is transmitted optically, magnetically, via radiofrequency (e.g. paragraphs 17 and 30).
Regarding claim 4, the device of Leysieffer is sized to fit in the ear.  Therefore, the receiver would necessarily be 0.1 to 100 cm from the electrode.
Regarding claims 5 and 6¸ Leysieffer discloses delivering electrical, visible or invisible light, magnetic, or radiofrequency stimulation to the middle ear (e.g. ABSTRACT).
Regarding claim 7, Leysieffer discloses the system (100) is semi-implantable or fully implantable (e.g. ABSTRACT).
Regarding claims 8 and 9, Leysieffer discloses an external control device (e.g. paragraph 41).
Regarding claims 10, 11, 14, and 16, Leysieffer discloses adjusting the parameters of the stimulation (e.g. paragraph 41).
Regarding claims 12 and 15, Leysieffer discloses delivering the device to the cochlea (e.g. paragraph 23).
Regarding claim 13, Leysieffer discloses a power source as claimed (e.g. ABSTRACT).
Regarding claims 18 – 20, Leysieffer in view of Schmidt discloses a method of treating tinnitus, comprising: implanting a device as described above, anchoring the device in the ear and providing stimulation (e.g. ABSTRACT).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792